Name: 91/569/EEC: Council Decision of 22 July 1991 on the conclusion of the Agreement in the form of an Exchange of Letters complementing the Agreement between the European Economic Community and the Argentine Republic on the conclusion of negotiations under Article XXIV.6 of the General Agreement on Tariffs and Trade (GATT)
 Type: Decision
 Subject Matter: America;  international trade;  trade
 Date Published: 1991-11-11

 Avis juridique important|31991D056991/569/EEC: Council Decision of 22 July 1991 on the conclusion of the Agreement in the form of an Exchange of Letters complementing the Agreement between the European Economic Community and the Argentine Republic on the conclusion of negotiations under Article XXIV.6 of the General Agreement on Tariffs and Trade (GATT) Official Journal L 309 , 11/11/1991 P. 0001 - 0001COUNCIL DECISION of 22 July 1991 on the conclusion of the agreement in the form of an Exchange of Letters complementing the Agreement between the European Economic Community and the Argentine Republic on the conclusion of negotiations underArticle XXIV.6 of the General Agreement on Tariffs and Trade (GATT) (91/569/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Economic Community and the Argentine Republic on the conclusion of negotiations under Article XXIV.6 of the General Agreement on Tariffs and Trade (GATT) (1) calls for a review; Whereas the review has not been concluded before certain time-limited provisions expire; Whereas consultations have taken place with the country concerned in order to extend part II B (2) of the Agreement until 31 December 1991; Whereas the said consultations have resulted in a draft agreement in the form of an Exchange of Letters which it is in the Community's interest to approve, HAS DECIDED AS FOLLOWS: Article 1 The agreement in the form of an Exchange of Letters complementing the Agreement between the European Economic Community and the Argentine Republic on the conclusion of negotiations under Article XXIV.6 of GATT is hereby approved on behalf of the Community. The text of the agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement referred to in Article 1, in order to bind the Community. Done at Brussels, 22 July 1991. For the Council The President P. DANKERT (1) OJ No L 24, 29. 1. 1988, p. 58.